DETAILED ACTION
	This Office action is in response to the election filed 3 December 2021.  Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 December 2021.
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 3 December 2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 2 July 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Foreign Patent Document AO lacks an English abstract.  The information disclosure statement filed 14 September 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Foreign Patent Documents AP and AQ lack English abstracts.  They have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0279932 A1 to Wakatsuki et al. (hereinafter “Wakatsuki”) in view of JP 2009132961 to Ozaki et al. (all citations refer to the English language translation in the IDS filed 14 September 2020; hereinafter “Ozaki”).  
Regarding independent claim 1, Wakatsuki (Figs. 1, 5) discloses a semiconductor device comprising: 
a stacked film including electrode layers (19, disposed in H2) and insulating layers 3 that are alternately stacked in a first direction (Figs. 5A-B); 
a first insulator 15, a charge storage layer 12, a second insulator 11 and a semiconductor layer 14 that are provided in the stacked film (Figs. 1B, 5B; ¶ 0028); and 
a third insulator 16 provided between an electrode layer and an insulating layer and between the electrode layer and the first insulator, and including aluminum oxide (¶ 0030).  
Wakatsuki fails to expressly disclose the aluminum oxide has an α crystal phase.  In the same field of endeavor, Ozaki discloses a semiconductor device having an insulator including aluminum oxide having an α crystal phase (¶¶ 0002, 0004).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wakatsuki to include aluminum oxide having an α crystal phase as disclosed by Ozaki for the purpose of providing aluminum oxide capable of increased leakage current suppression (Ozaki, ¶ 0004).  
Regarding claim 2, Wakatsuki and Ozaki disclose the device of claim 1, wherein the first insulator 15 includes a silicon element and an oxygen element (Wakatsuki, ¶ 0028).
Regarding claim 3, Wakatsuki and Ozaki disclose the device of claim 1, further comprising a first layer 13 between the first insulator 15 and the charge storage layer 12, the first layer 13 including a silicon element, an oxygen element and a nitrogen element (Wakatsuki, ¶ 0028, Fig. 1B).
Regarding claim 4, Wakatsuki and Ozaki disclose the device of claim 3, wherein the first layer 13 is provided along the first direction (Wakatsuki, Fig. 1B).
Regarding claim 5, Wakatsuki and Ozaki disclose the device of claim 3, wherein the charge storage layer 12 includes a silicon element and a nitrogen element, and a nitrogen concentration in the first layer 13 is higher than a nitrogen concentration in the charge storage layer (¶ 0028).
Regarding claim 6, Wakatsuki and Ozaki disclose the device of claim 3, however fail to expressly disclose a thickness of the first layer is equal to or less than 1.0 nm.
Regarding claim 7, Wakatsuki and Ozaki disclose the device of claim 3, however fail to expressly disclose a thickness of the first layer is equal to or greater than 0.8 nm.
Regarding claims 6 and 7, Wakatsuki and Ozaki disclose the claimed invention except for the above recited thickness ranges of the first layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wakatsuki and Ozaki according to the limitations in claims 6 and 7 since it has been held that claimed ranges of a result effective variable are unpatentable unless they produce a new and unexpected result. In re Huang, 40 USPQ2d 1685, 1688(Fed. Cir. 1996). These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688(Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Here, the thickness ranges of the first layer are considered result effective variables since they would affect the properties of the layer (e.g., leakage current, breakdown) and physical dimensions of the overall device.  Additionally, it is clear that each of the first layer thickness ranges are not critical to the invention because claims 6 and 7 recite different thickness ranges. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
26 March 2022



/LAURA M MENZ/Primary Examiner, Art Unit 2813